ClaRK, C. J.
concurring: Our statutes and decisions establish this: An additional cause of action, or a counterclaim, in an action begun in the Superior Court is not required to be of any specific amount.. It may be over or under $200.
1. This is not forbidden by the Constitution, in which in 1875 the amendment struck out the requirement that the justice of the peace had “exclusive” jurisdiction of actions on contract under $200.
2. C. S., 507, provides that “The plaintiff may unite in the same complaint several causes of action of legal or equitable nature, or both,” and other causes of action there specified, without limiting the amount. The limitation of $200 is only as to instituting a proceeding in the Superior Court.
3. C. S., 509 (2), provides that the defendant can set up “a statement of any new matter constituting a defense or counterclaim without repetition.” This provides for any “new matter” constituting a counterclaim, without suggesting any limitation as to the amount.
*2494. C. S., 521 (1), requires merely that “the counterclaim must arise out of the contract or contracts set forth in the complaint as the foundation of plaintiff’s claim or connected with the subject of the action,” without any limitation as to the amount.
5. C. S., 521 (2) provides that "any other cause of action arising also on contract, and existing at the commencement of the action,” without any suggestion of limitation, and there is nothing in the Constitution which requires such limitation, especially since the word “exclusive” was stricken out and Article XII, section 4 of the Constitution, adopted in 1875, authorized the Legislature to parcel out the jurisdiction of all the courts below the Supreme Court.
6. C. S., 2306, provides that in any action brought in a court of competent jurisdiction “it is lawful for the party against whom the action is brought to plead as a counterclaim the penalty” provided for usury, which is double the interest paid, but there is no provision that such counterclaim shall be as much as $200.
7. C. S., 3524, provides that when an action is brought for the recovery of property shipped or for loss or damage “The penalty herein provided for may be united in the same complaint.” The limitation as to the amount of such penalty is $50.
Under all seven of the above heads for fifty years, in actions begun in the Superior Court, this Court has recognized, without a single decision to the contrary, that additional causes of action and counterclaims, whether arising on same or some other contract, or out of the same cause of action, or as penalty for usury, or a penalty on carriers for misfeasance as to the safe transportation or nondelivery of freight, can be entertained, irrespective whether the amount is under or over $200.
When the case begins in a justice of the peace court that court can render no judgment over $200, and when such case goes to the Superior Court there has been a conflict of decisions, cited and arrayed, Holmes v. Bullock, 178 N. C., 379, 380, whether a counterclaim over that amount can be set up by amendment and cCclhuc sub judice lis est, but there has been no case holding that a counterclaim less than $200 cannot be pleaded when the case began in the Superior Court.
. The moving reason why the word “exclusive” whs stricken out of the jurisdiction of a justice of the peace by the Convention of 1875 was not only to authorize other courts, including the Superior Court, to have jurisdiction in proper cases where the amount was under $200, but because, by pleading the counterclaim in’ the Superior Court, the whole matter could be adjusted, and the judgment would adjudge the balance due (whether to the plaintiff or defendant) between the two conflicting claims; whereas, if the defendant was forced to sue before *250tiie justice of tbe peace on a counterclaim under $200, instead of having the option to plead it as a counterclaim in the Superior Court, the plaintiff might collect his judgment in the Superior Court if the defendant had more than the homestead and personal property exemption, but the defendant (if not allowed to plead his counterclaim), when he recovered judgment before the justice, might be barred of collecting such judgment if the plaintiff in the first action had no more than the homestead and personal property exemption. Lynn v. Cotton Mills, 130 N. C., 621.
For this reason, as well as to prevent multiplicity of actions, a counterclaim has always been allowed at the option of the defendant, irrespective of amount, except in those eases above cited where the statute requires the counterclaim to be pleaded, and in all cases there is no hint of any limitation that a counterclaim should be in excess of $200. The jurisdictional amount for bringing action is fixed by the statute, both in the Superior and justices courts, but there is no such limitation as to pleading a counterclaim, and the only restriction as to amount of judgment is that a justice of the'peace cannot give judgment above $200, whereas the Superior Court can render judgment for any amount, whether above or below $200, as in this case the plaintiff recovers judgment for $37.
Among the numerous cases in which jurisdiction of counterclaim less than $200 in the Superior Court has been recognized are the following :
1. At this term, in Cotton Mills v. Hosiery Mills, opinion filed 2 March, 1921, the plaintiff brought his action to recover $286.94, which the jury found to be correct, and the defendant filed two separate counterclaims arising at different times and on a different state of facts; one of the counterclaims pleaded was for $82.30, accruing in 1915, on which the jury found to be due the defendant $74.60; and on the second counterclaim, accruing four years later, the jury found to be due the defendant $1,684.60, with interest, and the court thereupon rendered a judgment in favor of the defendant and against the plaintiff for the difference, to wit, $1,427.86, which judgment this Court approved in an unanimous opinion.
This procedure was strictly in accordance with the Constitution, the spirit and letter of the Code of Civil Procedure, and the uniform practice of the courts as I have always understood them.
2. In the present case, the action was brought in the Superior Court upon allegations which gave that court jurisdiction, and the defendant pleaded two matters as counterclaims, and the jury found that there was due the plaintiff on his cause of action $37, and that there was due the defendant upon one counterclaim $63 and on another counter*251claim $45, and the judge rendered judgment in favor of .tbe defendant against tbe plaintiff (all three matters having been fully tried out and determined by tbe jury) for tbe difference, to wit, $71. It is true that each of these counterclaims was for less than $200, as was one of tbe counterclaims in tbe case above cited, Shaw Cotton Mills v. Acme Hosiery Mills. Why should not tbe same rule prevail in both cases ?
3. Also, at this term, in Coble v. Legg, tbe plaintiff brought an action for $452.50, and tbe defendant pleaded a counterclaim for $55. Tbe jury found on tbe first issue that tbe defendant was indebted to tbe plaintiff $452.50 and on tbe second issue that tbe plaintiff was indebted to the defendant $55, and the court rendered judgment in favor of tbe plaintiff for tbe difference, $397.50, which was affirmed in this Court, which could not have been done unless tbe Superior Court bad jurisdiction of tbe counterclaim.
4. In Cooper v. Evans, 174 N. C., 412, tbe court, Hohe, J., gave judgment for tbe plaintiff, “deducting $25 for counterclaim,” as per finding of jury on third issue.
5. In Shell v. Aiken, 155 N. C., 212, tbe plaintiff sued on a note for $600, and tbe defendant pleaded a counterclaim on a different transaction for $142, and tbe jury assessed tbe counterclaim at $100, and tbe court gave judgment in favor of tbe plaintiff for tbe difference.
6. In Bank v. Wilson, 124 N. C., 569 (defendant’s appeal), tbe action was brought on a $400 note, and tbe defendant pleaded a counterclaim for a deposit of $100.36. This was disallowed not because under $200 (which would have prevented any discussion, if a valid defect), but because tbe counterclaim, not being connected with tbe original cause of action, was required to be one in existence at tbe commencement of tbe action. If being under $200 bad deprived tbe court of jurisdiction of tbe counterclaim, no discussion on that ground would have been necessary.
7. In Wilson v. Hughes, 94 N. C., 182, the plaintiff brought bis action to recover a horse to be sold under chattel mortgage, and tbe defendant pleaded as a counterclaim “damages by deceit or misrepresentation of $100.” It arising out of tbe same transaction, tbe court held that it was a proper counterclaim, and upon tbe verdict of tbe jury on tbe issue of such damage, $5 more being found due on tbe counterclaim than tbe amount' due by tbe defendant on tbe purchase of tbe horse, entered judgment for $5 in favor of tbe defendant. This was affirmed.
Very numerous cases to tbe same effect could be quoted, but tbe above represent every possible phase in which a counterclaim can be admitted, and in each of the above cases tbe counterclaim pleaded was less than $200.
*2528. C. S., 2306, recites that tlie qienalty for usury “can be pleaded as a counterclaim in an action on the debt.” In Cobb v. Morgan, 83 N. C., 211, where the note sued on was $600, and the defendant pleaded $120 usury as a payment, the court disallowed the latter simply because it was not pleaded “as a counterclaim.”
9. C. S., 3524, also provides that in an action for the recovery of possession of property 'shipped and for loss or damage thereto, the penalty prescribed of $50 “may be united in-the same complaint,” and the same is true as to other penalties prescribed in that chapter, most of which, if not all, are necessarily under $200. These are independent causes of action in the Superior Court which, however, takes cognizance of them. Such joinder would be impossible if jurisdiction of the additional cause of action, the penalty under $200 which lies in contract, was required to be brought before a justice of the peace.
10. In Levin v. Gladstein, 142 N. C., 495, the court recognized the difference between the facts which would give jurisdiction to bring an action and that which would permit a counterclaim, saying that, while the justice of the peace had no jurisdiction to administer or enforce an equitable cause of action, he could take cognizance of an equitable defense, Connor, J., saying: “It would be incompatible, with our conception of remedial justice under The Code system, to require the defendant to submit to a judgment and be compelled to resort to another court to enjoin its enforcement. This is one of the inconveniences of the old system which was abolished by the Constitution and the adoption of the Code of Practice.” To apply that in this case, the plaintiff seeks to enforce his judgment for $37 but wishes to drive the defendant into an action in the justice’s court to set up his counterclaims, which, as Judge Connor says, “Would be to restore one of the greatest inconveniences of the old system.”
11. Among the large number of cases which, without any decisions to the contrary, have recognized the right to plead a counterclaim, or an additional cause of action, less than $200 in an action begun in the Superior Court, is Bernhardt v. Dutton, 146 N. C., 208, where Walker, J., upheld the judgment asked for by the defendant on his counterclaim of $150, the plaintiff’s cause of action being for the recovery of $400.
12. In Puffer v. Lucas, 112 N. C., 382, 384, the defendant pleaded counterclaims of $20, $26, and $70, and the court, modifying the judgment, provided that the defendant should have reasonable time to pay the sum found due the plaintiff “after deducting the counterclaims.”
13. In McKinnon v. Morrison, 104 N. C., 354, the action began in the Superior Court to recover on an agricultural lien and to foreclose a mortgage on a horse; the defendant pleaded a “counterclaim of $90,” and it was held that if the Superior Court did not have jurisdiction *253of tbe counterclaim it could be taken advantage of on appeal, but tbe Court beld tbat tbe Superior Court bad jurisdiction, and tbe judgment was affirmed. Tbat case (tbougb not on tbis particular ground) bas been more often cited and affirmed tban any other in our Reports. See citations in 2 Anno. Ed. covering nearly a page.
14. In Guano Co. v. Tillery, 110 N. C., 29, the action was on a promissory note for $418, and tbe,defendant pleaded a counterclaim for defect in tbe value of tbe fertilizer of $17 on ten tons, i. e., $170, and there was no objection made by the court against tbe jurisdiction of tbe counterclaim.
15. In Moore v. Bank, 173 N. C., 183, tbe Court, Hoke, J., quoted and approved tbe following from Roller Mill v. Ore and Steel Co., 152 U. S., 596: “The adjustment of demands by counterclaim or set-off, rather tban by independent suit, is favored and encouraged by tbe law to avoid circuity.of action and injustice, citing R. R. v. Smith, 21 Wall., 255.”
16. In Lynn v. Cotton Mills, 130 N. C., 621, tbe Court pointed out tbat counterclaims are favored because then tbe successful party recovers judgment for tbe difference; whereas, if the defendant is driven to another court to obtain judgment, tbe homestead and personal property exemption could be set up against such judgment, tbougb tbe plaintiff in tbe Superior Court might have recovered judgment and collected it in tbat court.
17. In Piano Co. v. Kennedy, 152 N. C., 197, the jury found on tbe first issue in favor of the plaintiffs, $111.80, and on tbe second issue in favor of tbe defendant, $150, and tbe court rendered judgment in favor of tbe defendant for tbe difference. While tbe Court, Brown, J., reversed the judgment, it was upon tbe legal construction of tbe counterclaim presented, and not upon any defect of jurisdiction of tbe counterclaim which, if valid, would have ended tbe controversy without discussion.
18. In McCall v. Zachary, 131 N. C., 466, tbe Court held tbat where an action bas been brought to recover tbe fees of an office amounting to $500 there could be joined in tbe same action a demand for judgment against tbe sureties for $200 on tbe bond.
19. In Adams v. Beasley, 174 N. C., 118, tbe action was for $350, and tbe defendant pleaded in defense a payment of $50 and, further, a counterclaim for another $50. Tbe payment was admitted, but Allen, J., held that the burden of proof was upon tbe defendant as to tbe counterclaim, and be not having offered any it was disallowed, thus recognizing jurisdiction of tbe counterclaim.
The statute allows to be pleaded in tbe Superior Court, counterclaims and additional causes of action, without limitation as to tbe amount. *254If, therefore, when the Superior Court has jurisdiction an additional cause of action can be pleaded less than $200 in favor of the plaintiff, necessarily counterclaims for less than $200 can be pleaded by the defendant. The cases in wbicb additional causes of action under $200 have been pleaded are too numerous to be selected, but we mention only three:
20. In Grocery Co. v. R. R., 136 N. C., 397, there was a recovery of $320 penalty and for additional cause of action of $10.07 for nondelivery of the goods, separate issues being submitted as the causes of action were distinct.
21. In Meredith v. R. R., 137 N. C., 478, it is held that the plaintiff could recover for the damage to his household goods and furniture and also the penalty for unreasonable delay. One of these causes of action was for less than $200.
22. Revisal, 2634, provided that the cause of action for the value of goods lost could be joined in the same action with an action to recover the penalty, and in Robertson v. R. R., 148 N. C., 324, the Court said, “This would be so without the statutory provision.” In this and numerous other cases either the penalty or the value of the goods was under $200.
It would seem hardly necessary to cite further cases-in support of the uniform practice of this Court authorized by the statute and the Constitution, and which has never been denied by any decision, that “a counterclaim or additional cause of action less than $200 can be set up in an action begun in the Superior Court.” Very numerous other cases to that effect, showing the uniform practice of the courts, however, can be found and no decisions to the contrary.
At one time it was endeavored to narrow the right to plead counterclaims arising out of the transaction set out in the complaint to cases where the action was on contract. In Bitting v. Thaxton, 72 N. C., 541, it was decided, according to the broader spirit of The Code, that such counterclaim could be pleaded whether the action was for a tort or on contract, and it has been so held ever since.
It was also contested for a long while whether a counterclaim connected with the plaintiff’s cause of action must be one matured, before the action commenced, and the authorities were conflicting on that point, but the matter was finally set at rest by Hoke, J., in Smith v. French, 141 N. C., 6, which held that “right and justice required” that such counterclaim could be allowed because “It is the policy of The Code that all matters in controversy should be settled in one action”; and he further said that, for the same reason and according to the statute, “Judgment could be rendered for the defendant if his recovery was in excess of that allowed the plaintiff.” Saying further, on page 10: *255“Even if tbe present opinion sbonld be found to conflict witb some former decision, it is only a question of procedure, not involving a rule of property, and we tbink it better tbat our present construction of tbe statute should now be declared tbe true one, as more in accord witb tbe spirit and letter of our Code, wbicb, as heretofore stated, defines and contemplates tbat all matters growing out of tbe same controversy should be adjusted in one and tbe same action.” This has always been adhered to since.
Tbe judgment in favor of the defendant for tbe difference is authorized by C. S., 602, wbicb provides:
1. “Judgment may be given for or against one or more of several plaintiffs and for one or more of several defendants; and it may determine tbe ultimate rights of tbe parties of each side, as between themselves.”
2. “It may grant to tbe defendant any affirmative relief to wbicb be may be entitled.”
In tbe court of tbe justice of tbe peace, when a counterclaim exceeds $200, it cannot render judgment on tbe counterclaim because above bis jurisdiction upon its face, and if found to be bona fide, be cannot adjudge bow much is due upon it but merely tbat it bars recovery on tbe plaintiff’s claim, because tbe court of tbe justice of tbe peace cannot render judgment for more than $200.
In tbe Superior Court, tbe sum demanded in good faith confers jurisdiction, and when this is done tbe court is not forbidden to give judgment for less than $200. In this case, for instance, tbe recovery by tbe plaintiff is adjudged at $37. Tbe statute, C. S., 1436, gives tbe Superior Court jurisdiction “of all civil actions whereof exclusive original jurisdiction is not given to some other court,” and tbe Constitution, Art. IY, sec. 21, while it gives justices of tbe peace jurisdiction, “under such regulations as tbe General Assembly shall prescribe, of civil actions founded on contract wherein tbe sum demanded does not exceed $200,” does not contain the word “exclusive,” wbicb was stricken out of tbat section by tbe Convention of 1875, wbicb also inserted a new section (12) in tbat article, wbicb provides tbat tbe “General Assembly shall allot and distribute tbat portion of this power and jurisdiction wbicb does not pertain to tbe Supreme Court among tbe other courts prescribed in this Constitution, or which may be established by law, in such manner as it may deem best.”
It is true tbat C. S., 1473, retains the original statute, wbicb was enacted prior to tbe amendment of 1875, and gave tbe justice of tbe peace “exclusive and original jurisdiction of all civil actions founded on contract” except where tbe principal, is above $200 or where tbe title to real estate is in controversy. But this section must be read in *256connection with tbe Constitutional Amendment of 1875 and the provisions of 0. S., 507, which provides that in the Superior Court “the plaintiff may unite in the same complaint several causes of action, of legal or equitable nature or both,” and other causes of action there specified, without limiting- the amount. And it must also be read in connection with 0. S., 519 (2), 521 (1), and 521 (2).
Taking all these sections together, it is plain that the Legislature has allotted to the Superior Court jurisdiction of any additional causes of action and of all counterclaims, though under $200, provided they come within the purview of those sections and the requirements there specified, none of which requirements contain a limitation as to the amount for “pleading a counterclaim is optional.” Mauney v. Hamilton, 132 N. C., 306. This has been the uniform practice in the courts and on appeal, without question, heretofore. For instance, the Court has held that where different causes of action exist between plaintiff and defendant, all of the same character, to prevent multifarious actions, the court will permit joinder for convenience, Hancock v. Wooten, 107 N. C., 9; Heggie v. Hill, 95 N. C., 303; Williams v. R. R., 144 N. C., 502, and cases-there cited, in which additional causes of action have been joined, irrespective of amount. See, also, cases in the notes to C. S., 507, and its various subheads.
In like manner C. S., 519 (2), provides that the defendant can set up “a statement of any new matter constituting the defense or counterclaim without repetition.” There is no limitation as to the amount of the counterclaim which may be set up, and C. S., 521 (1), prescribes merely that the counterclaim must arise “out of the contract or transaction set forth in the complaint as the foundation of the plaintiff’s claim or connected with the subject of action,” or C. S., 521 (2), “any other cause of action arising also on contract and existing at the commencement of the action.” Under that section are many instances, and on examination it -will be found that not in any case whatever has a counterclaim been ever disallowed because less than $200. The language is, "any other cause of action arising also on contract,” without suggesting any limitation as to the amount. Neither the Constitution nor any statute restricts the jurisdiction of the Superior Court over additional causes of action, nor of counterclaims, to those over $200, when that court has acquired jurisdiction of the controversy upon the claim set out in the complaint which may be increased by the additional cause of action or reduced by the counterclaim.
C. S., 1436, defining the jurisdiction of the Superior Court, means only the jurisdiction which is necessary to be set out in good faith to confer original jurisdiction on that court of the action, and must be construed in connection with C. S., 507, authorizing a-joinder of addi*257tional causes of action, wbicb may be of. “any” amount, and 0. S., 519 (2), and 521 (1) and (2), authorizing counterclaims also, without any limitation as to the amount. Either of these three sections is as valid as the other, and all three must be construed together. There is no conflict between them. The first section states the amount which will confer jurisdiction of the action upon the Superior Court; the other two are supplementary to it by permitting additional causes of action without limitation as to the amount, and allow counterclaims without prescribing any limitation upon the amount or forcing the defendant to sue in the justice’s court. He has the option to set it up in the pending action.
The statute does not confer upon the Superior Court jurisdiction of an action brought for less than $200 (except where concurrent jurisdiction is given), but when the court has acquired jurisdiction, it should proceed to judge and determine the whole matter without restricting the amount of any additional cause of action or of the counterclaim. This is the soul and spirit of the new Code of Procedure. Benton v. Collins, 118 N. C., 196, and Fisher v. Trust Co., 138 N. C., 224, citing numerous cases.
If this were not so, we would have, in this case, the Superior Court giving the plaintiff judgment for $37 and refusing the defendant judgment for the amount found to be due him. If this were permitted, there would not only be the spectacle of the defendant with a valid counterclaim being put out of court to go back into another court, at needless expense, to litigate and determine the identical matter which, as in this case, has been fully tried out and determined by a court and jury, but we should have the additional difficulty that a plaintiff might thus recover judgment in the Superior Court and obtain satisfaction out of a defendant when the latter might be barred of collecting any judgment which he would later secure before the justice of the peace, because the plaintiff might have no property over and above his exemption. Those who are familiar with the discussions on the subject Of striking out the word “exclusive” at the time of the Constitutional Convention will remember that both these two reasons were given: the necessity of avoiding unnecessary litigation and to avoid depriving the defendant sued in the Superior Court of utilizing his counterclaim against the plaintiff’s demand, if required to take a separate judgment in the court of the justice of the peace against which the plaintiff in the Superior Court could use his exemptions as a bar. Lynn v. Cotton Mills, 130 N. C., 621 (in which, however, the word “not” is left out of headnote 2).
The distinction should be kept clearly in view between the allegations which are necessary to confer original jurisdiction in an action brought *258in tbe Superior Court or to bring it before tbe justice of tbe peace, and wbat may be alleged as an additional cause of action incident to settling tbe controversy between tbe same parties or as to any counterclaim allowed by tbe sections above quoted, wbicb are necessary for complete settlement of tbe matters in controversy between parties to an action already in tbe Superior Court. Tbis will reconcile tbe provisions of tbe Constitution, tbe statutes, tbe decisions, and tbe uniform practice of tbe Court, wbicb are tbat wben tbe Superior Court bas obtained jurisdiction it also bas jurisdiction of additional causes of action and of counterclaims, irrespective of amount, in order to settle tbe entire controversy.
When in Burbank v. Comrs., 92 N. C., 260, it is said tbat if tbe sum sued for is less tban $200 tbe justice of tbe peace alone bas jurisdiction, it simply meant tbat upon sucb allegation an action can be brought only in tbat court.
Tbe later cases do not contradict Wiggins v. Guthrie, 101 N. C., 677, tbat a recoupment less tban $200 is valid in tbe Superior Court. In Electric Co. v. Williams, 123 N. C., 54, it is said: “Counterclaim is a creature of Tbe Code and is an extension of tbe set-off, enlarging tbe class of claims tbat may be pleaded and enabling tbe defendant to obtain judgment for tbe excess.” In Smith v. French, 141 N. C., 2, tbe Court, Hoke, J., beld tbat tbe defendant was entitled to a judgment “for any excess over and above tbe plaintiff’s debt.” These cases have been often cited since and are now tbe settled law.
In Yellowday v. Perkinson, 167 N. C., 147, Allen, J., held tbat “Our statute on counterclaim is very broad in i'ts scope and terms, is designed to enable parties litigant to settle well-nigh ciny and every-phase of a given controversy in one and tbe same action, and should be liberally construed.” It bas never been denied heretofore tbat in tbe Superior Court any amount whatever can be pleaded as a counterclaim. Tbe language of C. S., 519, is “any new matter constituting a defense or counterclaim.” To same purport is C. S., 521. Tbe court acquires jurisdiction of tbe whole contiwersy upon tbe plaintiff’s demand.
Not a single case can be found in all the Reports since 1868 tbat in an action begun in tbe Superior Court a counterclaim bas been denied upon tbe ground tbat it was less tban $200, but in countless cases in everyday practice, and in tbe decisions, sucb counterclaims have been allowed without question. Hence so few decisions exactly in point. It would be an anomaly, indeed, if, wben tbe Superior Court is seized of jurisdiction by tbe complaint, tbe defendant would not have tbe benefit of any counterclaim to reduce tbe plaintiff’s recovery.
Tbe authorities are uniform tbat, as provided by C. S., 602, “Tbe defendant may recover in tbe Superior Court for any excess in favor of *259tbe defendant against tbe plaintiff.” Electric Co. v. Williams, 123 N. C., 51, citing Hurst v. Everett, 91 N. C., 405; Wilson v. Hughes, 94 N. C., 187. To same purport, Yellowday v. Perkinson, 167 N. C., 147; Cooper v. Evans, 174 N. C., 412; Slaughter v. Machine Co., 148 N. C., 472. Tbe cases are numerous to tbis effect. There are many instances of judgment in favor of tbe defendant for tbe excess as a matter of course and without discussion. Not a single case can be found where judgment in favor of tbe defendant for excess was denied in tbe Superior Court.
Tbe authorities in other States are to tbe same effect, 25 A. & E. (2 Ed.), 498, 609. Tbe notes on tbe latter page cite many authorities. To tbe same effect, 34 Cyc., 761, citing Francis v. Edwards, 77 N. C., 276, and other cases, and McClenahan v. Cotton, 83 N. C., 332. There are cases like Raisin v. Thomas, 88 N. C., 148, which bold that in tbe justice’s court tbe justice 'cannot render judgment for a counterclaim over $200, but can allow it only to defeat tbe plaintiff’s recovery. Tbis is because tbe justice, being a court of limited jurisdiction, be cannot render judgment above $200, but in tbe Superior Court judgment can be rendered for any amount proven, whether under or above $200, if jurisdiction of tbe controversy is acquired by plaintiff’s demand.
In 24 R. C. L., 884 (sec. 93), it is said that “Under tbe codes tbe defendant may recover on a counterclaim or set-off any excess above tbe plaintiff’s recovery.”
Tbe above decisions and many others, and tbe uniform practice of tbe Court, establish two propositions :
1. That in an action brought in tbe Superior Court, an additional cause of action, or a counterclaim, in any amount may be pleaded, whether over or under $200. Tbe court is seized of jurisdiction by tbe plaintiff’s claim.
2. That if tbe verdict upon tbe counterclaim is greater than upon tbe plaintiff’s demand, tbe defendant is entitled to judgment for tbe excess.